IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60326
                         Summary Calendar



PATTY YOUNG,

                                         Plaintiff-Appellant,

versus

ELIZABETH VINSON; ET AL.,

                                         Defendants,

ELIZABETH VINSON; CITY OF OLIVE BRANCH; SAMUEL P. RIKARD, Mayor,
City of Olive Branch; GEORGE COLLINS, Alderman, City of Olive
Branch; AUBREY COLEMAN, Alderman, City of Olive Branch; STEVE
DAWSON, Alderman, City of Olive Branch; RICHARD E. DLUGACH,
Alderman, City of Olive Branch; GEORGE HARRISON, Alderman, City
of Olive Branch; OLIVE BRANCH POLICE DEPARTMENT; JIM HARRIS,
Chief of Police, City of Olive Branch; CLEATUS OLIVER, Detective,
City of Olive Branch; SCOTT GENTRY, Officer, City of Olive Branch
Police Department; LES SHUMAKE, Municipal Court Judge, City of
Olive Branch; WALLACE ANDERSON, Prosecutor, City of Olive Branch;
BILLY W. BALDWIN, Deputy Clerk, City of Olive Branch; MISSISSIPPI
MUNICIPAL LIABILITY PLAN INSURANCE; JOHN DOES, Defendants and
others to be joined after discovery, et al.; JENNIFER CARSON,
Municipal Court Clerk,

                                         Defendants-Appellees.

_________________________________________________________________

                         Consolidated with
                        __________________

                           No. 00-60407
                         Summary Calendar
                        __________________

PATTY YOUNG,

                                         Plaintiff-Appellant

versus

ELIZABETH VINSON; ET AL.,
                              No. 00-60326
                          c/w No. 00-60407
                                   -2-

                                                    Defendants,

CITY OF OLIVE BRANCH; SAMUEL P. RIKARD, Mayor, City of Olive
Branch; GEORGE COLLINS, Alderman, City of Olive Branch; AUBREY
COLEMAN; Alderman, City of Olive Branch; STEVE DAWSON, Alderman,
City of Olive Branch; RICHARD E. DLUGACH, Alderman, City of Olive
Branch; GEORGE HARRISON, Alderman, City of Olive Branch; OLIVE
BRANCH POLICE DEPARTMENT; JIM HARRIS, Detective, City of Olive
Branch; SCOTT GENTRY, Officer, City of Olive Branch Police
Department, LES SHUMAKE, Municipal Court Judge, City of Olive
Branch; WALLACE ANDERSON, Prosecutor, City of Olive Branch; BILLY
W. BALDWIN, Deputy Clerk, City of Olive Branch; MISSISSIPPI
MUNICIPAL LIABILITY PLAN INSURANCE; JENNIFER CARSON, Municipal
Court Clerk,

                                                    Defendants-Appellees.

                          --------------------
            Appeals from the United States District Court
               for the Northern District of Mississippi
                        USDC No. 3:99-CV-55-B-A
                          --------------------
                              May 21, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

            Appellant Patty Young challenges the district court’s

dismissal of her 42 U.S.C. § 1983 complaint for failure to state a

claim.    Young argues that the district court erred because her

complaint did state a claim for which relief could be granted.

            With   respect    to    the   individual    defendant,     Elizabeth

Vinson, Young’s complaint does not contain any specific facts that

would support her allegation that Vinson acted in concert with the

remaining    defendants      to    deny   Young’s     constitutional     rights.

Accordingly, Young’s 42 U.S.C. § 1983 claim against Elizabeth

Vinson was properly dismissed for failure to state a claim.                 See


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 00-60326
                            c/w No. 00-60407
                                     -3-

Tuchman v. DSC Communications Corp., 14 F.3d 1061, 1067 (5th Cir.

1994).

            In her complaint, Young sued each of the remaining

defendants in their official capacities. Officials acting in their

official capacities are not “persons” within the meaning of 42

U.S.C. § 1983.      Will v. Michigan Dep’t of State Police, 491 U.S.
58, 71 (1989).      Therefore, Young’s 42 U.S.C. § 1983 claims against

these remaining defendants were properly dismissed for failure to

state a claim.      See Tuchman, 14 F.3d at 1067.          We also agree with

the district court that appellant’s vague and rambling complaint

states no constitutional violation against the municipal defendants

or the City of Olive Branch.

            Young    also     challenges      the    district      court’s   sua

sponte imposition of sanctions under Rule 11(c)(1)(B) of the

Federal    Rules    of   Civil   Procedure.         This   court   reviews   the

imposition of sanctions for an abuse of discretion.                See Riley v.

City of Jackson, 99 F.3d 757, 759 (5th Cir. 1996).              When sanctions

stem from a sua sponte Rule 11(c)(1)(B) decision, the district

court is    required     to   afford   the   party    notice    describing   the

offending conduct and allow him an opportunity to show cause why

sanctions should not be imposed.             Goldin v. Bartholow, 166 F.3d
710, 722 (5th Cir. 1999).

            In this instance, in ruling on the appellees’ motions to

dismiss, the district court found that Young’s complaint was

frivolous and intended to harass the litigants.                    In its order

dismissing Young’s complaint, the district court ordered that Rule

11 sanctions be imposed against Young.                 Young was allowed an
                             No. 00-60326
                         c/w No. 00-60407
                                  -4-

opportunity to respond to defense counsel’s submission of fee

itemizations but was never given advance notice of her perceived

Rule 11 violations and an opportunity to respond thereto.                The

imposition of Rule 11(c)(1)(B) sanctions without notice and a

hearing constitutes an abuse of discretion by the district court.

See Goldin, 166 F.3d at 722.             We vacate the district court’s

sanction   order   and   remand   this    case   for   further   proceedings

consistent with this opinion.

           AFFIRMED IN PART, VACATED AND REMANDED IN PART; ALL

OUTSTANDING MOTIONS DENIED.